Case 1:14-cv-01142-JBW-RML Document 311 Filed 05/16/19 Page 1 of 2 PageID #: 11856


                                                                                     FILED
   UNITED STATES DISTRICT COURT                                                    IN CLERK'S OFFICE
                                                                              U.S. DISTRICT COURT E.D.N.Y.
   EASTERN DISTRICT OF NEW YORK
                                                                              * MAY 16 2019 *
    D. JOSEPH KURTZ, individually and on                      ORDER           BROOKLYN OFFICE
    behalf of all others similarly situated,

                                    Plaintiff,                 14-CV-1142
                       - against-

    KIMBERLY-CLARK CORPORATION &
    COSTCO WHOLESALE CORPORATION,

                                    Defendants.


    ANTHONY BELFIORE, individually and on
    behalf of all others similarly situated,                   14-CV-4090

                                    Plaintiff,

                       - against-

    THE PROCTER & GAMBLE COMPANY,

                                    Defendant.


   JACK B. WEINSTEIN, Senior United States District Judge:

           In view of the remand from the Court of Appeals for the Second Circuit, this court has set

   a three-day hearing for presentation of evidence and argument. The hearing shall be held on July

   16, 2019 at 10:30 a.m., July 17, 2019 at 11: 15 a.m., and July 18, 2019 at 10:30 a.m. If more time

   is required, the parties may ask for it.

           The Court of Appeals

                   note[d it's] specific concern with the Plaintiffs' proof that they can
                   establish the injury and causation elements of their claims at trial
                   with common evidence .... On remand, the district court should
                   offer the parties the opportunity to submit additional evidence and
                   should then assess whether the Plaintiffs have 'affirmatively
                   demonstrated [their] compliance' with Rule 23(b)(3)'s
                   predominance requirement. ... After further review of the record,



                                                     1
Case 1:14-cv-01142-JBW-RML Document 311 Filed 05/16/19 Page 2 of 2 PageID #: 11857



                 the district court should choose whether to decertify the damages
                 classes or maintain the current certification orders.

   Summ. Order 4, No. 17-1856, No. 17-1861 (2nd Cir. May 14, 2019) (internal citation omitted).




                                                               einstein
                                                       enior United States District Judge

   Dated: May 15, 2019
          Brooklyn, New York




                                                 2
